DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 04/28/2022.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6, 8, 10-12  have been amended.
Claim 7 has been canceled.
No claim has been added.
Claims 1-6, and 8-14 are pending.



Claim Objections
Claim 1 is objected to because of the following informalities:  
          “a platform” in line 2 should be “a social media platform”.
Claim 10 is objected to because of the following informalities:  
          “the merch” in line 8 should be “the merchant”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “platform” in claim 10. (Note: according to Merriam-Webster dictionary, as a nonce word, “platform” means “the computer architecture and equipment using a particular operating system” which is generic and no structural meaning in this term. The examiner interprets the structure of the platform to be the structure disclosed in Fig. 3 of the drawing filed on 12/20/2019.).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (US 20150199679), in view of Prabhu (US 11308483).
Regarding claims 1 and 10, Palanisamy discloses:
          a communication device to receive a request to generate a token and to transmit a response (By disclosing, “In step 740, the payment processor server computer 140 may receive a provisioning response message from the issuer server computer 150. The provisioning response message may include the PAN 0256, the associated first payment token 7891, and any other suitable information” ([0082] of Palanisamy); and “In step S755, the payment processor server computer 140 may provide the second payment token 4969 and any other suitable information to the communication device 120” ([0085] of Palanisamy)) (Note: the “payment processor server computer” in the prior art can be the “communication device” in the claim);
          a processor coupled to the communication device (By disclosing, “The payment processor server computer 440 comprises a processor 441” ([0051] and Fig. 4 of Palanisamy)); and 
          a computer storage device in communication with the processor and storing instructions adapted to be executed by the processor (By disclosing, “Another embodiment of the invention is directed to a server computer comprising a processor, a reader coupled to the processor, and a non-transitory computer readable medium coupled to the processor. The non-transitory computer readable medium comprises code executable by the processor” ([0009] of Palanisamy)) to:
            generating a sub-token associated with the token and the PAN (By disclosing, “In step S745, the payment processor server computer 140 may generate a second payment token 4969 associated with the first payment token 7891” ([0083] of Palanisamy); and “In step S840, the payment processor server computer 140 may initiate STIP (stand-in processing), generate the second payment token 4969, and associate the second payment token 4969 with the PAN 0256” ([0092] of Palanisamy)); and
            providing the sub-token for use in a payment transaction (By disclosing, “In step S755, the payment processor server computer 140 may provide the second payment token 4969 and any other suitable information to the communication device 120”; and “The communication device 120 may then be able to use the second payment token 4969 for payments” ([0085]-[0086] of Palanisamy)).  
           Palanisamy does not expressly disclose:
           receive a request from a user of the social media platform to conduct a payment transaction with a merchant, the merchant different from the social media platform; and
           identify a token associated with the user and the social media platform, the token associated with a primary account number (PAN) of the user.
          However, Prabhu teaches:
          receive a request from a user of the social media platform to conduct a payment transaction with a merchant, the merchant different from the social media platform (By disclosing, “In a step 402, a request from a user to complete a transaction with a merchant is received at a website, the request including a transaction amount, and the user's account with the website being linked to a funding source. In some examples, the user browses a social media website and sees an item for sale displayed on the website's newsfeed. The user may click a “Buy” button near the item to attempt to purchase it.” (Col 10 lines 31-42 of Prabhu)); 
          identify a token associated with the user and the social media platform, the token associated with a primary account number (PAN) of the user (By disclosing, “the token may be linked to the common ID by the token service provider. The token service provider may link the token to the common ID that identifies the user. In such an example, the token service provider is the token service provider that provides a token that is linked to the common ID and that can be understood by the website with which the user is interacting to purchase goods or services from a third-party merchant.” (Col 11 lines 10-17 of Prabhu); “A common ID is an identifier that uniquely identifies the user with respect to a particular platform(s) (e.g., a social media platform, …)” (Col 3 lines 60-67 of Prabhu); and “token generator 710 may generate a token 712 including the user's funding primary account number” (Col 12 line 58- Col 13 line 11 of Prabhu)); and
           provide the token to the merchant for use in conducting the payment transaction (By disclosing, “At a step 414, the token is provided by the website to the third-party merchant. The merchant may receive the token and process it accordingly.” (Col 11 lines 22-24 of Prabhu)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of generating a sub-token associated with a token and a PAN, and providing the generated sub-token for use in conducting the payment transaction, in view of Prabhu to include techniques of receive a request from a user of the social media platform to conduct a payment transaction with a merchant, the merchant different from the social media platform, identify a token associated with the user and the social media platform, the token associated with a primary account number (PAN) of the user, and provide the token to the merchant for use in conducting the payment transaction. Doing so would result in an improved invention because this would allow a user to purchase an item of a merchant directly from the social media platform, thus improving the user convenience of the claimed invention.


Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (US 20150199679), in view of Prabhu (US 11308483), further in view of Sabba (US 20160224977).
Regarding claim(s) 2, Palanisamy discloses:
          receiving a request to generate a sub-token based on the primary token (By disclosing, “In step 740, the payment processor server computer 140 may receive a provisioning response message from the issuer server computer 150. The provisioning response message may include the PAN 0256, the associated first payment token 7891, and any other suitable information” ([0082] of Palanisamy); and “In step S745, the payment processor server computer 140 may generate a second payment token 4969 associated with the first payment token 7891” ([0083] of Palanisamy)) (Note: the “provisioning response message” in the prior art can be the “request” in the claim); 
          identifying an association between the primary token and the PAN of the user (By disclosing, “In step S870, the payment processor server computer 140 may notify the issuer server computer 150 that the first payment token 7891 has been stored and linked with the second payment token 4969 and the PAN 0256 at the payment processor server computer 140” which infers that an association between the first token and the PAN is identified so the payment processor can notify the issuer server computer about the linkage between the first payment token and the PAN ([0099] of Palanisamy));
          generating a sub-token associated with the primary token, and the PAN (By disclosing, “In step S745, the payment processor server computer 140 may generate a second payment token 4969 associated with the first payment token 7891” ([0083] of Palanisamy); and “In step S840, the payment processor server computer 140 may initiate STIP (stand-in processing), generate the second payment token 4969, and associate the second payment token 4969 with the PAN 0256” ([0092] of Palanisamy)); and  
          15providing the sub-token for use in a payment transaction (By disclosing, “In step S755, the payment processor server computer 140 may provide the second payment token 4969 and any other suitable information to the communication device 120”; and “The communication device 120 may then be able to use the second payment token 4969 for payments” ([0085]-[0086] of Palanisamy)).   
          Palanisamy does not disclose:
          receiving, at the platform, a request to generate a tertiary token based on the sub-token; 
          identifying an association between the sub-token and the PAN of the user;
          operating the platform to generate a tertiary token associated with the sub-token, the token, and the PAN; and  
          15providing the tertiary token for use in a further payment transaction involving the user and the merchant.  
          However, Sabba teaches:
          generating a tertiary token associated with the sub-token, the token, and the PAN (By disclosing, “The process can proceed similarly if a third transaction were to occur. A third payment token can be generated from the second payment token” ([0066] of Sabba); “generating, by the first device, a second token linked to the first token and second token generation data” ([0007] of Sabba); and “the token service module 132 may generate a payment token that can be used as a substitute for a real account identifier and maintain a stored association (or mapping) between the payment token and the PAN” ([0042] of Sabba)); 
          the process of generating a tertiary token is similar to the process of generating of a sub-token (By disclosing, “The process can proceed similarly if a third transaction were to occur. A third payment token can be generated from the second payment token” ([0066] of Sabba)); and 
           providing the tertiary token for use in a further payment transaction (By disclosing, “provisioning, by the first device, the second token and the second token generation data to a second device” ([0007] of Sabba); “The process can proceed similarly if a third transaction were to occur. A third payment token can be generated from the second payment token” ([0066] of Sabba)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Palanisamy in view of Sabba to include techniques of receiving the sub-token and a request to generate a tertiary token based on the sub-token; identifying an association between the sub-token and the PAN of a user; generating a tertiary token associated with the sub-token, the token, and the PAN; and 15providing the tertiary token for use in a further payment transaction. Doing so would result in an improved invention because this would allow each transaction has a unique token for processing the payment, thus improving the security of the user primary account information.
           And Prabhu teaches:
           receiving, at the platform, a request to generate a token (By disclosing, “In a step 402, a request from a user to complete a transaction with a merchant is received at a website, the request including a transaction amount, and the user's account with the website being linked to a funding source. In some examples, the user browses a social media website ([social media platform]) and sees an item for sale displayed on the website's newsfeed. The user may click a “Buy” button near the item to attempt to purchase it.” (Col 10 lines 31-42 of Prabhu); and a token is generated based on the request (Col 10 line 43- Col 11 line 3 of Prabhu));
           operating the platform to generate a token (By disclosing, “If the website has a common ID that identifies the user, the website may request from the token service provider a token associated with the common ID and the user.” (Col 10 line 43- Col 11 line 3 of Prabhu))(Note: the website and the token service provider in the prior art can be the “social media platform” in the claim); and
           providing the token for use in a payment transaction involving the user and the merchant (By disclosing, “At a step 414, the token is provided by the website to the third-party merchant. The merchant may receive the token and process it accordingly.” (Col 11 lines 22-24 of Prabhu)). 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receiving a request to generate a tertiary token based on the sub-token; generating a tertiary token associated with the sub-token, the token, and the PAN; and providing the tertiary token for use in a further payment transaction, in view of Prabhu to include receiving, at the platform, a request to generate a token; operating the platform to generate a token; and providing the token for use in a payment transaction involving the user and the merchant.  Doing so would result in an improved invention because this would allow a user to purchase an item of a merchant directly from the social media platform, thus improving the user convenience of the claimed invention.

Regarding claim(s) 11, Palanisamy discloses:
          receive a request to generate a sub-token based on the primary token (By disclosing, “In step 740, the payment processor server computer 140 may receive a provisioning response message from the issuer server computer 150. The provisioning response message may include the PAN 0256, the associated first payment token 7891, and any other suitable information” ([0082] of Palanisamy); and “In step S745, the payment processor server computer 140 may generate a second payment token 4969 associated with the first payment token 7891” ([0083] of Palanisamy)) (Note: the “provisioning response message” in the prior art can be the “request” in the claim); 
          identify an association between the primary token and the PAN of the user (By disclosing, “In step S870, the payment processor server computer 140 may notify the issuer server computer 150 that the first payment token 7891 has been stored and linked with the second payment token 4969 and the PAN 0256 at the payment processor server computer 140” which infers that an association between the first token and the PAN is identified so the payment processor can notify the issuer server computer about the linkage between the first payment token and the PAN ([0099] of Palanisamy));
          generate a sub-token associated with the primary token, and the PAN (By disclosing, “In step S745, the payment processor server computer 140 may generate a second payment token 4969 associated with the first payment token 7891” ([0083] of Palanisamy); and “In step S840, the payment processor server computer 140 may initiate STIP (stand-in processing), generate the second payment token 4969, and associate the second payment token 4969 with the PAN 0256” ([0092] of Palanisamy)); and  
          15provide the sub-token for use in a payment transaction (By disclosing, “In step S755, the payment processor server computer 140 may provide the second payment token 4969 and any other suitable information to the communication device 120”; and “The communication device 120 may then be able to use the second payment token 4969 for payments” ([0085]-[0086] of Palanisamy)).   
          Palanisamy does not disclose:
          receive a request to generate a tertiary token based on the sub-token; 
          identify an association between the sub-token and the PAN of the user;
          generate a tertiary token associated with the sub-token, the token, and the PAN; and  
          15providing the tertiary token for use in a further payment transaction.
          However, Sabba teaches:
          generating a tertiary token associated with the sub-token, the token, and the PAN (By disclosing, “The process can proceed similarly if a third transaction were to occur. A third payment token can be generated from the second payment token” ([0066] of Sabba); “generating, by the first device, a second token linked to the first token and second token generation data” ([0007] of Sabba); and “the token service module 132 may generate a payment token that can be used as a substitute for a real account identifier and maintain a stored association (or mapping) between the payment token and the PAN” ([0042] of Sabba)); 
          the process of generating a tertiary token is similar to the process of generating of a sub-token (By disclosing, “The process can proceed similarly if a third transaction were to occur. A third payment token can be generated from the second payment token” ([0066] of Sabba)); 
           providing the tertiary token for use in a further payment transaction (By disclosing, “provisioning, by the first device, the second token and the second token generation data to a second device” ([0007] of Sabba); “The process can proceed similarly if a third transaction were to occur. A third payment token can be generated from the second payment token” ([0066] of Sabba)); and
           provide the tertiary token for use in a further payment transaction (By disclosing, “provisioning, by the first device, the second token and the second token generation data to a second device” ([0007] of Sabba); “The process can proceed similarly if a third transaction were to occur. A third payment token can be generated from the second payment token” ([0066] of Sabba)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Palanisamy in view of Sabba to include techniques of receiving the sub-token and a request to generate a tertiary token based on the sub-token; identifying an association between the sub-token and the PAN of a user; generating a tertiary token associated with the sub-token, the token, and the PAN; and 15providing the tertiary token for use in a further payment transaction. Doing so would result in an improved invention because this would allow each transaction has a unique token for processing the payment, thus improving the security of the user primary account information.

Claim(s) 3-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (US 20150199679), in view of Prabhu (US 11308483), further in view of Bondesen (US 10762483).
Regarding claims 3 and 12, Palanisamy discloses:
          receiving an authorization request for the payment transaction, the request including a sub-token as the payment identifier (By disclosing, “In step S1010, the payment processor server computer 940 may receive an authorization request message including the second payment token 4969 for a transaction from the merchant server computer 930” ([0109] of Palanisamy)).
           Palanisamy does not disclose:
           20identifying the PAN associated with the sub-token; and 
           completing the authorization using the PAN as the payment identifier.
            However, Bondesen teaches:
            identifying the PAN associated with a token (By disclosing, “The tokenization service 50 may receive the token and transaction data from the acquiring financial institution 20, and in response, provide the acquiring financial institution 20 the user account number associated with the token as well as other user information that may be needed to complete the transaction (e.g., user name, issuing financial institution routing number, user account number security codes, pin number, or the like)” (Col 8 lines 38-45 of Bondesen)); and 
           completing the authorization using the PAN as the payment identifier (By disclosing, “The one or more tokens may then be utilized as a payment instrument to complete a transaction” (Col 5 lines 5-26 of Bondesen); “The tokenization service 50 may receive the token and transaction data from the acquiring financial institution 20, and in response, provide the acquiring financial institution 20 the user account number associated with the token as well as other user information that may be needed to complete the transaction …” (Col 8 lines 38-45 of Bondesen); and “If the acquiring financial institution 20 receives the user account number from the tokenization service 50 …, then the acquiring financial institution 20 thereafter sends the user account number, … to the issuing financial institution 40, or …. The issuing financial institution 40 determines if the user 2 has the funds available to enter into the transaction, and if the transaction meets other limits on the user account, and responds with approval or denial of the transaction” (Col 8 line 58 – Col 9 line 8 of Bondesen)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Palanisamy in view of Bondesen to include techniques of identifying the PAN associated with the sub-token; and completing the authorization using the PAN as the payment identifier. Doing so would result in an improved invention because this would leverage the advantages of using token as a payment instrument in a transaction (e.g. privacy protection).

Regarding claims 4, Palanisamy does not disclose:
          wherein the receiving the request to generate the sub-token further includes a request to establish at least a first authorization 25parameter for the sub-token.
          However, Bondesen teaches:
          establish at least a first authorization 25parameter for the token (By disclosing, “The tokenization service 50 may also store limits (e.g., geographic limits, transaction amount limits, merchant limits, product limits, any other limits described herein, or the like) associated with the token that may limit the transactions in which the user 2 may enter. The limits may be placed on the token by the user 2…”(Col 7 lines 54-65 of Bondesen)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of operating the platform to generate a sub-token, in view of Bondesen to include techniques of establishing at least a first authorization 25parameter for the sub-token. Doing so would result in an improved invention because this would provide security, flexibility and convenience in controlling the use of the token.

Regarding claims 13, Palanisamy does not disclose:
          wherein the operating the platform to generate a sub-token further includes establishing at least a first authorization 25parameter for the sub-token.
          However, Bondesen teaches:
          establish at least a first authorization 25parameter for the token (By disclosing, “The tokenization service 50 may also store limits (e.g., geographic limits, transaction amount limits, merchant limits, product limits, any other limits described herein, or the like) associated with the token that may limit the transactions in which the user 2 may enter. The limits may be placed on the token by the user 2…”(Col 7 lines 54-65 of Bondesen)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of operating the platform to generate a sub-token, in view of Bondesen to include techniques of establishing at least a first authorization 25parameter for the sub-token. Doing so would result in an improved invention because this would provide security, flexibility and convenience in controlling the use of the token.

  Regarding claims 5 and 14, Palanisamy does not disclose:
           wherein the at least a first authorization parameter is at least one of a merchant category restriction, a transaction limit restriction and a time restriction.
           However, Bondesen teaches:
           wherein the at least a first authorization parameter is at least one of a merchant category restriction, a transaction limit restriction and a time restriction. (By disclosing, “Moreover, the tokens themselves, or … may have limitations that limit the transactions that the users may enter into using the tokens. The limitations may include, limiting the transactions of the user to a single merchant, a group of multiple merchants, merchant categories, single products, a group a products, product categories, transaction amounts, transaction numbers, geographic locations, or other like limits as is described herein”(Col 6 lines 47-55 of Bondesen)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Palanisamy in view of Bondesen to include techniques of wherein the at least a first authorization parameter is at least one of a merchant category restriction, a transaction limit restriction and a time restriction. Doing so would result in an improved invention because this would allow the token being used in a specific condition or time range only known to the user therefore lowering the possibility of fraud risk.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (US 20150199679), in view of Prabhu (US 11308483).
Regarding claim(s) 6, Palanisamy discloses:
           storing the primary token in association with the user account (By disclosing, “Bob's account may comprise a primary card with the PAN 4111113222110256 (also referred to as 0256). A first payment token 4111131234567891 (also referred to as 7891) may be linked with the PAN 0256” ([0066] and Fig. 6 of Palanisamy)); 
           generating a sub-token associated with the primary token and the PAN (By disclosing, “In step S745, the payment processor server computer 140 may generate a second payment token 4969 associated with the first payment token 7891” ([0083] of Palanisamy); and “In step S840, the payment processor server computer 140 may initiate STIP (stand-in processing), generate the second payment token 4969, and associate the second payment token 4969 with the PAN 0256” ([0092] of Palanisamy)).
           Palanisamy does not disclose:
           identifying, by a platform computer, a user and a user account of a platform;
           receiving, from the user, a request to register a payment account for use in transactions initiated through the platform, the payment account identified by a primary account number (PAN);
          obtaining, by the platform computer, a primary token by establishing an association between the primary token and the PAN;
          receiving a request from a user to conduct a payment transaction with a merchant, the merchant different than the platform; and
         providing the sub-token to the merchant for use in conducting the payment transaction.        
          However, Prabhu teaches:
          identifying, by a platform computer, a user and a user account of a platform (By disclosing, “In a step 102, financial information is provided to a website by a user, the user having a user account with the website” (Col 7 lines 40-42 of Prabhu); “if the financial information is successfully verified, process flow proceeds to a step 120, in which the financial information is linked to the user account.” (Col 8 lines 49-57 of Prabhu));
         receiving, from the user, a request to register a payment account for use in transactions initiated through the platform, the payment account identified by a primary account number (PAN) (By disclosing, “In a step 102, financial information is provided to a website by a user, the user having a user account with the website… At a step 104, the financial information is received by the website…At a step 108, it is determined whether the user would like to link the financial information to the user account…if the user input indicates that the user would like to link the financial information to the user account, process flow proceeds to a step 112, in which the financial information is provided to a token service provider by the website.” (Col 7 line 40 – Col 8 line 33 and Fig. 1 of Prabhu); “token generator 710 may generate a token 712 including the user's funding primary account number” (Col 12 line 58- Col 13 line 11 of Prabhu));
          obtaining, by the platform computer, a primary token by establishing an association between the primary token and the PAN “token generator 710 may generate a token 712 including the user's funding primary account number” (Col 12 line 58- Col 13 line 11 of Prabhu));
          receive a request from a user of the social media platform to conduct a payment transaction with a merchant, the merchant different from the social media platform (By disclosing, “In a step 402, a request from a user to complete a transaction with a merchant is received at a website, the request including a transaction amount, and the user's account with the website being linked to a funding source. In some examples, the user browses a social media website and sees an item for sale displayed on the website's newsfeed. The user may click a “Buy” button near the item to attempt to purchase it.” (Col 10 lines 31-42 of Prabhu)); 
           provide the token to the merchant for use in conducting the payment transaction (By disclosing, “At a step 414, the token is provided by the website to the third-party merchant. The merchant may receive the token and process it accordingly.” (Col 11 lines 22-24 of Prabhu)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of generating a sub-token associated with a token and a PAN, in view of Prabhu to include techniques of identifying, by a platform computer, a user and a user account of a platform; receiving, from the user, a request to register a payment account for use in transactions initiated through the platform, the payment account identified by a primary account number (PAN); obtaining, by the platform computer, a primary token by establishing an association between the primary token and the PAN; receiving a request from a user to conduct a payment transaction with a merchant, the merchant different than the platform; and providing the sub-token to the merchant for use in conducting the payment transaction. Doing so would result in an improved invention because this would allow a user to purchase an item of a merchant directly from the social media platform, thus improving the user convenience of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (US 20150199679), in view of Prabhu (US 11308483), further in view of Purves (US 20180121917).
Regarding claim(s) 8, Palanisamy does not disclose:
          identifying an account of the user at the merchant; 
          storing the sub-token in association with the account at the merchant for use in conducting payment transactions with the merchant.  
           However, Purves teaches:
           identifying an account of the user at the merchant (“For example, if a consumer “A” buys a product at a website of the merchant 102 and the consumer chooses to use card on file ending in “1234,” the merchant 102 may process the transaction using a tokenized card number (or CaIIID) from the enhanced account data 128 corresponding to the originally-stored card ending in “1234.”” ([0019] of Purves)); 
           storing the token in association with the account at the merchant for use in conducting payment transactions with the merchant (By disclosing “The merchant’s information for account D may be stored a token-based format Dtok 134 that may include, among other things, a tokenized representation of the PAN and a CaIIID used to identify transactions between the merchant 102 and the wallet platform 104” ([0013] of Purves)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Palanisamy in view of Purves to include techniques of identifying an account of the user at the merchant; storing the sub-token in association with the account at the merchant for use in conducting payment transactions with the merchant. Doing so would result in an improved invention because this would allow the merchant directly use the token stored at the merchant’s database for further transactions with the user, so the user doesn’t need to provide a token in every transaction, thus improving the user convenience of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (US 20150199679), in view of Prabhu (US 11308483), further in view of Waldvogel (US 20070038525).
Regarding claim(s) 9, Palanisamy does not disclose:
          generating a plurality of sub-tokens associated with the primary token and the PAN; and 
          providing the plurality of sub-tokens for use in payment transactions.
          However, Waldvogel teaches:
          generating a plurality of sub-tokens associated with the primary token (By disclosing, “the retailer 135 assigns a master ID token 200 and a set of unique sub-tokens 210 to the service provider 125” ([0028] of Waldvogel)); and 
          providing the plurality of sub-tokens for use in payment transactions (By disclosing, “the retailer 135 assigns a master ID token 200 and a set of unique sub-tokens 210 to the service provider 125” ([0028] of Waldvogel)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of generating a sub-token associated with a primary token and a PAN in view of Waldvogel to include techniques of generating a plurality of sub-tokens associated with the primary token and the PAN; and providing the plurality of sub-tokens for use in payment transactions. Doing so would result in an improved invention because this would allow different generated sub-tokens provides to different merchants and/or allow different sub-tokens being used under different circumstances based on the terms of the sub-token, thus improving the security and the user convenience of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9626674 to Wolff for disclosing generating a sequence of tokens.
US 20140143144 to DuCharme for disclosing processing transactions by using tokens stored at a merchant’s database.
US 20160239833 to Venugopalan for disclosing generating a second token based on a first token.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3619